Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered July 8, 1991, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record reveals that prior to the hearing court’s rendering its decision on the branch of the defendant’s omnibus motion which was to suppress physical evidence, the defendant elected to plead guilty. Accordingly, the defendant forfeited his right to appellate review of the suppression issue (see, People v Patterson, 194 AD2d 748; People v Carty, 173 AD2d 900; see generally, People v Fernandez, 67 NY2d 686). Bracken, J. P., Lawrence, Santucci and Goldstein, JJ., concur.